Citation Nr: 0302055	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  92-14 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 
noncompensable prior to January 3, 1996, and 10 percent on a 
subsequent to January 3, 1996, for sinusitis, on appeal from 
the initial grant of service connection.

2.  Entitlement to service connection for residual 
paresthesia from removal of tooth 17.  


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from June 1983 to December 
1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Jackson, 
Mississippi.  In May 1993, the Board remanded this case to 
the RO for additional evidentiary development.  The case was 
returned to the Board and in October 1997, the case was again 
remanded to the RO for additional evidentiary development.  
The case has been returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Prior to January 3, 1996, there was nasal drainage and 
post nasal drip without purulent discharge, crusting, or 
scabbing.  There is no evidence of treatment for headaches 
related to the sinusitis, no X-ray evidence of sinusitis, and 
no evidence of atrophy of the intranasal structure. 

3.  Beginning January 3, 1996, there was sinus drainage or 
discharge, but no crusting or scabbing.  There was occasional 
purulent discharge and the veteran complained of headaches.  

4.  Beginning in October 1996, the medical evidence does not 
show frequently incapacitating recurrences of sinusitis.    



5.  Beginning in October 1996, the medical evidence does not 
show incapacitating episodes due to sinusitis or prolonged 
treatment with antibiotics of four to six weeks, or frequent 
(more than six per year) nonincapacitating episodes of 
sinusitis.  The veteran complained of headaches and pain, and 
occasional purulent discharge was noted.   

6.  Tooth 17 was surgically extracted during service.

7.  The veteran has subjective paresthesia of the left 
mandible due to extraction of tooth 17 in service.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for sinusitis are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. § 4.97, 
Diagnostic Codes 6510 through 6514 (1996); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.7, 4.14, 4.97, Diagnostic Codes 
6510 through 6514 (2002).  

2.  Subjective paresthesia of the left mandible was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, the Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002).  The VCAA is liberalizing 
and is therefore applicable to this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in the 
November 1991 statement of the case, and the July 1995 and 
May 2002 supplemental statements of the case.  The statement 
of the case and the supplemental statements of the case 
provided the veteran with a summary of the evidence in the 
record used for the determination.  VA letters to the veteran 
in May 2001 and September 2002 also advised him of the 
requirements for the benefits sought and of the evidence that 
would support his claim.  Therefore, the veteran was advised 
of the evidence necessary to substantiate his claim.  As part 
of his claim, the veteran identified evidence from private 
health care providers which was requested and obtained by the 
RO.  The veteran has also provided copies of private medical 
records.  The May 2001 and September 2002 letters to the 
veteran advised him to provide information to enable VA to 
obtain any additional pertinent evidence.  The veteran has 
not identified additional relevant evidence of probative 
value that has not already been sought and associated with 
the claims file.  The service medical records have been 
obtained and the veteran has received VA examinations.  
Accordingly, the facts relevant to this claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
38 C.F.R.§§ 3.102, 3.159, 3.326 (2002). 

Increased rating

Factual background

The veteran received a VA general medical examination in 
February 1991.  He indicated he had some allergies to ragweed 
and dust.  The respiratory system was clear to percussion and 
auscultation.  The diagnoses included ragweed allergies by 
history.

In August 1991, service connection for sinusitis was granted 
with a noncompensable disability rating assigned.  

Private medical records, dated from January 1992 to February 
2001, show the veteran received general medical treatment 
including being evaluated and treated for allergic rhinitis 
and sinusitis.  In January 1992 the veteran was noted with 
allergic rhinitis and he had nasal drainage.  The nasopharynx 
and hypopharynx were negative, and X-rays were equable.  A 
January 3, 1996, record shows impressions that include 
sinusitis and allergic rhinitis, and that the veteran was 
prescribed an antibiotic.  The veteran was hospitalized for 
eight days in February 1996 at a private hospital.  At 
admission the impression was acute sinusitis with asthma 
exacerbation.  The discharge diagnoses were asthma, rhinitis, 
and acute bronchitis.  A consultation noted he had been 
treated with four to five courses of antibiotics for 
sinusitis in the previous year.  Nasal mucosa was pink and 
moist without evidence of acute infection.  There was no 
evidence of post nasal drainage.  CT of the sinuses was 
negative for acute or chronic disease.  In December 1999 the 
veteran complained of discolored sputum and sinus drainage.  
There was tenderness over the maxillary sinus.  He was to be 
placed on antibiotics for three weeks.  On November 16, 2000, 
the veteran complained of sinus drainage and discolored 
sputum.  He was placed on antibiotics for two weeks.  On 
November 30, 2000, the veteran no longer had discolored 
sputum but there was still some sinus drainage.  There was no 
nasal obstruction.  Another week of antibiotics was required.  
In February 2001 the veteran was seen for probable primary 
rhinitis.  He had been well until the previous week.

The veteran received a VA examination in March 1992.  He had 
a history of chronic post nasal drip and persistent cough.  
He complained of mild headaches.  There was severe congestion 
of the inferior turbinates and mild septal deviation to the 
right.  There was a clear thin post nasal drip.  The 
assessment was chronic sinusitis symptoms with associated 
persistent cough.  An April 1992 CT [computed tomography] of 
the sinuses was normal.

The veteran received a VA examination for his sinuses in 
December 1997.  The veteran complained of chronic sinus 
congestion and drainage.  He was on medications for his 
sinuses.  The nasal mucosa was erythematous and membranes 
were somewhat dry.  The assessment was that the veteran had 
mild chronic sinusitis and a deviated nasal septum.  A CT of 
the sinuses showed normal paranasal sinuses with mild 
enlargement of the turbinates bilaterally.

The veteran received a VA examination of the sinuses in April 
2002.  The veteran had a history of multiple rounds of 
antibiotics and purulent nasal discharge.  He indicated he 
had pain and headaches.  He had not had recent periods of 
incapacitation.  The veteran had large obstructing inferior 
turbinates and some purulent material in both nares that was 
consistent with chronic sinusitis.  The diagnosis was that 
the veteran had chronic rhinosinusitis.  X-ray of the sinuses 
showed no findings to suggest sinusitis.  

A May 2002 rating decision increased the disability rating 
for sinusitis to 10 percent, effective from January 3, 1996.

The veteran submitted statements from coworkers and his wife, 
dated in July 2002, which indicate that he had sinus problems 
and headaches.



Analysis

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability under differing diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2002).

This appeal is from the initial rating assigned upon awarding 
service connection.  Accordingly, the entire body of evidence 
is for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the criteria of Diagnostic Codes 6510 through 6514 for 
chronic sinusitis in effect at the time the veteran initiated 
his claim, a 10 percent rating is warranted for X-ray 
manifestations only with mild or occasional symptoms.  A 10 
percent rating is also warranted where the sinusitis is 
moderate with discharge, crusting, or scabbing and infrequent 
headaches.  A 30 percent rating is warranted where the 
sinusitis is severe with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge, or crusting reflecting purulence.  A 50 percent 
rating is warranted for postoperative sinusitis following 
radical operation with chronic osteomyelitis requiring 
repeated curettage or severe symptoms after repeated 
operations.  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 
6514 (1996).

On October 7, 1996, new rating criteria for the respiratory 
system became effective.  61 Fed. Reg. 46,720 (1996).  Under 
the General Rating Formula for Sinusitis (Diagnostic Codes 
6510 through 6514), a noncompensable rating is warranted 
where the sinusitis is detected by X-ray only.  A 10 percent 
rating is warranted for one or two incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is warranted where there are three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  An incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 
through 6514 (2002).

The veteran is entitled to have his claim evaluated under 
both the old and the new rating criteria, and have to 
criteria most favorable to his claim applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Therefore, both the old 
and the new criteria will be considered.  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must consider 
whether the old criteria or the new criteria from their 
October 1996 effective date are more favorable to the 
veteran.  

At the February 1991 VA examination, the veteran was noted 
with ragweed allergies by history.  In January 1992 he was 
noted with rhinitis and nasal drainage.  A March 1992 VA 
examination noted the veteran with severe congestion and a 
clear thin post nasal drip.  CT of the sinuses was normal.  
There is no X-ray evidence of sinusitis.  The evidence does 
show nasal drainage and post nasal drip, however, there was 
no purulent discharge, crusting, or scabbing.  The evidence 
does not show treatment for headaches related to the 
sinusitis.  Therefore, the disability picture more closely 
approximates a noncompensable rating under the original 
criteria for sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 
6510 through 6514 (1996).

Beginning in 1996, the veteran was noted with sinus drainage 
or discharge.  The evidence does not show crusting or 
scabbing.  In December 1999 and November 2000, the veteran 
complained of discolored sputum and he was noted with 
purulent material in the nares at the April 2002 VA 
examination.  While headaches are not shown in the medical 
evidence, the veteran complained of headaches and he has 
submitted lay statements which indicate that he gets 
headaches.  These symptoms approximate the requirements for a 
10 percent rating under the original rating criteria for 
sinusitis.  The medical evidence does not show frequently 
incapacitating recurrences.  While the veteran has complained 
of frequent headaches, this is not documented in the medical 
evidence.  Additionally, the veteran only complained of 
discolored sputum on two occasions and purulent material was 
only noted on one occasion in April 2002.  Therefore, 
frequent purulent discharge or crusting is not shown.  
Accordingly, the symptoms documented in the medical evidence 
more closely approximate the requirements for a 10 percent 
rating under the original rating criteria sinusitis.  
38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 (1996).

In October 1996, new respiratory system rating criteria 
became effective.  The medical evidence does not show 
incapacitating episodes due to sinusitis.  The veteran has 
had courses of antibiotics, however, the evidence does not 
show that this is prolonged antibiotic treatment of four to 
six weeks.  The medical evidence does show that in December 
1999 and November 2000 the veteran complained of discolored 
sputum and he was noted with purulent material in the nares 
at the April 2002 VA examination.  Additionally, while he has 
complained of frequent headaches, this is not documented in 
the medical evidence.  Tenderness over the maxillary sinus 
was noted in December 1999 and at the April 2002 VA 
examination he complained of pain.  These findings more 
closely approximate the requirements for a 10 percent rating 
under the revised criteria for sinusitis.  The medical 
evidence does not show frequent incapacitating episodes or 
prolonged courses of antibiotics.  Additionally, the medical 
evidence does not document frequent (more than six per year) 
nonincapacitating episodes.  Therefore, the veteran's sinus 
disability is a 10 percent rating under the revised sinusitis 
rating criteria.  38 C.F.R. § 4.97, Diagnostic Codes 6510 
through 6514 (2002).

Based on the above, the preponderance of the evidence is 
against the claim for disability ratings greater than 
noncompensable prior to January 3, 1996, and 10 percent on a 
subsequent to January 3, 1996, for sinusitis.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6510 
through 6514 (1996); 38 C.F.R.§§ 3.102, 3.159, 3.326, 4.7, 
4.14, 4.97, Diagnostic Codes 6510 through 6514 (2002).  

Service connection

Factual background

The service dental records show that teeth 17 and 32 were 
surgically removed in January and February 1984.  At 
discharge from service, the veteran did not complain of 
severe tooth or gum trouble.  His dental condition was 
acceptable.

The veteran received a VA dental examination in February 
1991.  Oral hygiene was good and the soft oral tissue 
appeared within normal limits.  There was no apparent service 
connected oral problem.  

The veteran received routine private dental care from August 
1991 to July 1999.  There were no complaints related to 
paresthesia shown in the dental records.

The veteran received a VA dental examination in December 
1997.  He complained of persistent paresthesia from the 
extraction of tooth 17 on the left side of the mandible to 
midline.  He further indicated he chewed on the right side 
due to the left paresthesia and tingling sensation in the 
buccal mucosa and cheek exacerbated by cold.  Hard tissues 
and soft tissues were within normal limits.  The diagnosis 
was persistent paresthesia related to extraction of tooth 17 
during service which was a subjective report as there was no 
evidence of paresthesia clinically.

The veteran underwent routine private dental care from 
October 1999 to January 2001.  There were no complaints 
related to paresthesia shown in the dental records.

The veteran received a VA dental examination in April 2002.  
He complained of pain in the lower left jaw.  He also 
complained of prickling pins in the left front lip and cheek.  
Healing of the tooth extraction sites was within normal 
limits.  Touch and pinprick sensation of the lower lip were 
intact.  The assessment was there was a history of 
paresthesia of the left mandibular lip that could not be 
demonstrated objectively.  An addendum notes that service 
dental records did not show that the veteran complained of 
any problems following extraction of tooth 17 during service 
despite multiple dental clinic visits.  The examiner noted 
that tooth 17 would be contributing to the problems.  The 
examiner also noted that despite numerous dental examinations 
since service, there was no mention of paresthesia in the 
left lower jaw.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  The disease entity must be identified and 
shown to be chronic during service.  In the absence of 
chronicity, continuity of symptomatology following discharge 
is required.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

The service medical records document that the veteran had 
teeth 17 and 32 surgically removed during service in 1984.  
The veteran now claims he has residual numbness and tingling 
in the left lower jaw that has persisted since the extraction 
of tooth 17.  A December 1997 VA examination noted persistent 
paresthesia related to the extraction of tooth 17 but that 
the paresthesia was a subjective report and there was no 
evidence of it clinically.  Additionally, the April 2002 VA 
examination report only indicates there was a history of 
paresthesia of the left mandibular lip related to the 
extraction of tooth 17 that could not be demonstrated 
objectively.  

While the veteran has a subjective complaint of paresthesia, 
there are no clinical findings.  The veteran's service dental 
records do not show that he had complaints about paresthesia 
and there were no complaints in the private post service 
dental records that were received.  Therefore, there is a 
question as to whether the veteran has actual residual 
disability related to the extraction of tooth 17.  The 
veteran clearly underwent removal of tooth 17, and the VA 
examiners in December 1997 and April 2002 noted that the 
veteran's paresthesia complaints were related to tooth 17.  
Therefore, while he has had no complaints related to 
extraction of tooth 17 except as part of his current VA 
disability claim, doubt as to whether there is a present 
disability is resolved in the veteran's favor.  Therefore, 
the veteran has a residual disability of subjective 
paresthesia of the left mandible due to extraction of 
tooth 17 in service.  

Based on above, the evidence supports granting service 
connection for subjective paresthesia of the left mandible 
due to extraction of tooth 17 in service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326 (2002). 




ORDER

Entitlement to disability ratings greater than noncompensable 
prior to January 3, 1996, and 10 percent on a subsequent to 
January 3, 1996, for sinusitis is denied.

Service connection for residual paresthesia in the left lower 
jaw due to extraction of tooth 17 is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

